UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6114



JAMES BENTON,

                                           Petitioner - Appellant,

          versus


GARY D. MAYNARD, Director, South Carolina
Department of Corrections (SCDC); CHARLES M.
CONDON, Attorney General of the State of South
Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-02-2942-22AJ)


Submitted:   February 20, 2003         Decided:     February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Benton, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Benton seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).     We

have reviewed the record and conclude for the reasons stated by the

district court that Benton has not made a substantial showing of

the denial of a constitutional right.   See Benton v. Maynard, No.

CA-02-2942-22AJ (D.S.C. filed Dec. 27, 2002; entered Dec. 30,

2002).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 2